DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deppier et al. (Pub. No. US 20170032210) in view of Neville et al. (Patent No. 5,803,629).
Regarding claims 1, 2, 15, and 16 Deppier teaches an estimation unit configured to estimate a first location of a recognised character that has been obtained by performing character recognition of the image [Para. 30 states “the character "i" is much narrower than many other characters, so by using the character's precise location and/or shape, the spacing between the character and an adjacent character may be more accurately determined after the classifier has recognized the character”; Para. 31 states “Using the determined probable inter-character spacing and the actual location of the classified starting character, the location of a character adjacent to the starting character in a first direction (i.e., left, right) may be determined so that the adjacent character may be classified”. Since the limitation doesn’t explicitly state how the estimation is performed, “estimation” is interpreted to mean “determination” and vice versa]; a determination unit configured to determine second locations of a plurality of connected components (adjust characters) in the image, wherein the recognized character is a machine-encoded representation of a connected component [Para. 30 states “Within each detected line of characters, the character having an inter-character spacing relative to adjacent characters which is most similar to the determined probable inter-character spacing may be determined to be a starting character..”, “the character "i" is much narrower than many other characters, so by using the character's precise location and/or shape, the spacing between the character and an adjacent character may be more accurately determined after the classifier has recognized the character” and Para. 31, states “Using the determined probable inter-character spacing and the actual location of the classified starting character, the location of a character adjacent to the starting character in a first direction (i.e., left, right) may be determined so that the adjacent character may be classified”; It’s clear that the location of the adjust characters is determined based on inter-character spacing. Fig. 3, and 6 related description shows that the adjust character are machine encoded/generated]; a comparison unit configured to compare the first location and the second locations (the spacing distance Using the determined probable inter-character spacing and the actual location of the classified starting character, the location of a character adjacent to the starting character in a first direction (i.e., left, right) may be determined so that the adjacent character may be classified”. It is clear that the adjust characters are classified/identified based on the distance (compared) between the first character and the adjust character (inter-character spacing). The limitation doesn’t explicitly state how the comparison is performed]; and an association unit configured to associate the recognised character (first character), the identified connected component (classified/recognized adjust character), and the second location of the identified connected component (location of adjust character) [Para. 30, 31, 69, and 70; since the claim doesn’t explicitly state what “association” means, the cited portion of the reference reads on this claim limitation], and modifying/separating the location (spacing) between the recognized/first character and the connected component (adjust character) [Para. 72 states “detect characters which are merged together without background space (e.g., white space) between them. For example, if there are two adjacent characters which are connected, the implementations discussed herein separate the two characters since where each character should be positioned is known”].

However, Deppier teaches to modify said estimated first location of the recognized character based on the second location of the associated connected component. 


	It would have been obvious to one of ordinary still in the art, before the effective filing date, to include in image processing system of Deppier the ability to modify said estimated first location of the recognized character based on the second location of the associated connected component as taught by Neville since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4, Deppier teaches at least one character recognition unit configured to perform character recognition of the image [Para. 10].  

Regarding claim 5, Deppier teaches the at least one character recognition unit is configured to perform character recognition (classifying) by making use of a neural network that has been trained to recognise a plurality of strings of characters [Para. 30 “Within each detected line of characters, the character having an inter-character spacing relative to adjacent characters which is most similar to the determined probable inter-character spacing may be determined to be a starting character which is classified first using any suitable classifier (e.g., decision tree, neural network, support vector machine, k-nearest neighbor)”].  
The process may then move to a character adjacent to the starting character in a second direction opposite the first direction and repeat the locating and classifying acts until a second end of the line of characters is reached.” It’s clear that the system identifies/classifies from the nearest to the furthest until the end of the string].  

Regarding claim 8, Deppier the comparison unit is further configured to identify another connected component that is not associated with any recognised character, and identify the closest recognised character to the another connected component; and -3-Amendment for Application No.: 16/354030 Attorney Docket: 1000-25074-IRIS the association unit is further configured to associate the closest recognised character, the identified connected component of the closest recognised character, the another connected component, and the second location of the identified connected component [Para. 31, “Using the determined probable inter-character spacing and the actual location of the classified starting character, the location of a character adjacent to the starting character in a first direction (i.e., left, right) may be determined so that the adjacent character may be classified”; it is clear that the system identifies/classifies characters which are not classified yet on both directions (left and right); “The process may then move to a character adjacent to the starting character in a second direction opposite the first direction and repeat the locating and classifying acts until a second end of the line of characters is reached.” It’s clear that the system identifies/classifies from the nearest to the furthest in both direction until the end of the string].

Regarding claim 9, Deppier teaches if the connected component corresponds to a plurality of recognised characters, the association unit is configured to associate the plurality of recognised characters and the connected component [Para. 30 “Within each detected line of characters, the character having an inter-character spacing relative to adjacent characters which is most similar to the determined probable inter-character spacing may be determined to be a starting character..”, “the character "i" is much narrower than many other characters, so by using the character's precise location and/or shape, the spacing between the character and an adjacent character may be more accurately determined after the classifier has recognized the character” and Para. 31, “Using the determined probable inter-character spacing and the actual location of the classified starting character, the location of a character adjacent to the starting character in a first direction (i.e., left, right) may be determined so that the adjacent character may be classified” since the claim doesn’t explicitly state what “associate” is/means, the cited portion of the reference teaches the claim limitation. see fig. 3, 5 and related description].  

Regarding claim 10, Deppier teaches if the connected component corresponds to a plurality of recognised characters: a splitting unit is configured to split the connected component into a plurality of parts; the comparison unit is configured to identify a location for each of the parts; and the association unit is configured, for each of the parts, to associate the recognised character, the part of the connected component, and the location of the part [Para. 72; “detect characters which are merged together without background space (e.g., white space) between them. For example, if there are two adjacent characters which are connected, the implementations discussed herein separate [split] the two characters since where each character should be positioned [location] is known”].  

Regarding claim 11, Deppier teaches the second location is a coordinate of the connected component [see fig. 5 and related description, 1-15 and A-H coordinates].  

Regarding claim 12, Deppier teaches the second location is a bounding box that contains the connected component [Para. 53, 58, 59, 30, and 31].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deppier et al. (Pub. No. US 20170032210) in view of Neville et al. (Patent No. 5,803,629), and further view BECKER et al. (Pub. No. US 20180033147).
Regarding claim 3, Deppier in view of Neville doesn’t explicitly teach doesn’t explicitly teach a memory configured to store, in association with the image, the recognised character and the second location of the identified connected component. 
BECKER teaches a memory configured to store, in association with the image, the recognised character and the second location (boxed region in fig 3) of the identified connected component (text) [Para. 61, fig. 3 and related description. storing also could include RAM and ROM memory].
It would have been obvious to one of ordinary still in the art, before the effective filing date, to include in image processing system of Deppier and Neville the ability to store image and identified text with location, as taught by Cowley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deppier et al. (Pub. No. US 20170032210) in view of Neville et al. (Patent No. 5,803,629), and further view Bulan et al. (Pub. No. US 2016030761).
Regarding claim 6, Deppier in view of Neville does not explicitly teach an augmentation unit configured to augment the image to include the recognised character at the second location.  
Bulan teaches an augmentation unit configured to augment the image to include the recognised character at the second location [Para. 84, claims 4, and 6].
It would have been obvious to one of ordinary still in the art, before the effective filing date, to include in image processing system of Deppier and Neville the ability to augment the image, as taught by Bulan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deppier et al. (Pub. No. US 20170032210) in view of Neville et al. (Patent No. 5,803,629), and further view Cowley et al. (Pub. No. US 20130121579).
Regarding claim 13, Deppier in view of Neville doesn’t explicitly teach a display unit configured to display the image; and -4-Amendment for Application No.: 16/354030 Attorney Docket: 1000-25074-IRIS a display controller configured to allow a user to select recognised characters by user selection at the second locations of the corresponding connected components within the image.

It would have been obvious to one of ordinary still in the art, before the effective filing date, to include in image processing system of Deppier and Neville the ability to display and select the recognized character, as taught by Cowley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14, Cowley further teaches the user selection is performed using a mouse, a touch screen, or a keyboard [Para. 30].  


				       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SOLOMON G BEZUAYEHU/    Primary Examiner, Art Unit 2666